ON REHEARING.
After carefully reconsidering this case we have decided to adhere to the decision rendered by the court upon its original submission and we again adopt the opinion of CAMPBELL, Commissioner, delivered at that time. *Page 505
The provision in the policy providing that, in the event of the death of the insured while in military or naval service in time of war, the liability of the defendant would be limited to the return of the premium paid with 5 per cent interest thereon, made the payment of the amount of the policy conditional from its very issuance, but made no other provision conditional, such as the provision for nonforfeitable paid-up insurance, within the meaning of section 5744, Revised Statutes 1929 (sec. 5855, R.S. 1939). Otherwise, an insured might improve his situation with reference to his policy by ceasing the payments of premiums upon entering military or naval services in time of war.
There is nothing in the statute indicating that it was intended as a restriction, direct or indirect, upon the right of an insurance company to write a life insurance policy excluding or limiting liability for certain causes of death, such as the one in this instance. These restrictions are valid ones. [Reid v. Am. Nat'l Assur. Co., 204 Mo. App. 643; 37 C.J., pp. 383, 546.]
The judgment is reversed and the cause remanded. All concur.